Response to Amendment
The amendment filed on 10/17/2022 has been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (2010/0300862) “Tamura” in view of Lee et al. (2013/0300953) “Lee”. 

As of claim 1, Tamura teaches

A display device including a touch panel ([0135], Fig.15C), the display device comprising:
a pixel (Figs.3A. 3B); and
a signal line (302 Fig. 5A) electrically connected to one of a source and a drain of a transistor in the pixel (300 Fig. 5A),
wherein [[an]] one electrode of a display element (306 Fig. 5A) in the pixel is electrically connected to the other of the source and the drain of the transistor (Fig.5A shows that 306 is electrically connected to 300 through 303 and 305).

Tamura fails to specifically teach
wherein a sensor element is formed by the signal line and the other electrode of the display element.

However, Lee teaches
wherein a sensor element (Qs2, Qp Fig.2, [0056]) is formed by the signal line (Pj Fig.2, [0050]) and the other electrode of the display element (Clc Fig.2 connected to Vcom, thus Qs2,  Qp is/are formed between Pj and Clc).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Tamura’s apparatus with the teaching of Lee as shown above, in order for the sensing element generates a photocurrent in response to incident light (see [0058]).

As of claim 2, Tamura teaches 
10wherein the display element includes a light-emitting element is provided over a substrate ([0056], 100 Fig.1A teaches the light-emitting element is provided over a substrate 100, claim 1 teaches a light-emitting element over the first substrate), and wherein the light-emitting element emits light toward the substrate ([0156] teaches an EL layer 425 Fig.15C, thus the light emitted from 425 would be toward a substrate 427 Fig. 16; also as the light emitting element is between substrates 100 and 121 Fig.1A, the light emitted from a light-emitting element,  EL layer 118, would be in the direction toward substrate 121 and/or substrate 100 (see [0061])).  

As of claim 3, Tamura teaches
a display device including a touch panel ([0135], Fig.15C), the display device comprising: 
a pixel (Figs.3A. 3B);
a signal line (302 Fig. 5A) electrically connected to one of a source and a drain of a transistor in the pixel (300 Fig. 5A); and
a sensor circuit (250 Fig.4, [0075]),
wherein one electrode of a display element (306 Fig. 5A) in the pixel is electrically connected to the other of the source and the drain of the transistor (Fig.5A shows that 306 is electrically connected to 300 through 303 and 305).

Tamura fails to specifically teach
wherein a sensor element is formed by the signal line and the other electrode of the display element, and
wherein the sensor circuit senses changes in potentials of the signal line.

However, Lee teaches
wherein a sensor element (Qs2, Qp Fig.2, [0056]) is formed by the signal line (Pj Fig.2, [0050]) and the other electrode of the display element (Clc Fig.2 connected to Vcom, thus Qs2,  Qp is/are formed between Pj and Clc), and
wherein the sensor circuit senses changes in potentials of the signal line ([0050] teaches a sensing circuit SC connected to sensor signal lines S.sub.i, P.sub.j and Psd, [0056-0057] teach the sensing circuit includes a variable capacitor Cv which has a capacitance that varies in response to an external stimulus such as a user's touch exerted on the panel assembly 300) thus the sensor circuit would sense changes in potentials of the signal line.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Tamura’s apparatus with the teaching of Lee as shown above, in order for the sensing element generates a photocurrent in response to incident light (see [0058]).

As of claim 4, Tamura teaches 
10wherein the display element includes a light-emitting element provided over a substrate ([0056], 100 Fig.1A teaches the light-emitting element is provided over a substrate 100, claim 1 teaches a light-emitting element over the first substrate), and wherein the light-emitting element emits light toward the substrate ([0156] teaches an EL layer 425 Fig.15C, thus the light emitted from 425 would be toward a substrate 427 Fig. 16; also as the light emitting element is between substrates 100 and 121 Fig.1A, the light emitted from a light-emitting element,  EL layer 118, would be in the direction toward substrate 121 and/or substrate 100 (see [0061])).  

As of claim 6, Lee teaches 
wherein a rectangular wave, a sawtooth wave, or a triangular wave is input to the other electrode of the display element (rectangular wave Vcom Fig.3 is connected to Clc Fig.2).

As of claim 8, Lee teaches 
wherein a rectangular wave, a sawtooth wave, or a triangular wave is input to the other electrode of the display element (rectangular wave Vcom Fig.3 is connected to Clc Fig.2).

Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (2010/0300862) “Tamura” in view of Lee et al. (2013/0300953) “Lee”, and further in view of Kim (2013/0141320).

As of claim 5, Lee teaches 
Wherein said further comprising a driver circuit (400, 500, 700 Fig.1), a sensor circuit ([0050] sensing circuit SC). 

Tamura as modified by Lee fails to teach wherein said
a switching circuit including a demultiplexer,
wherein the demultiplexer is configured to electrically connect the driver circuit to the signal line or electrically connect the sensor circuit to the signal line.

However, Kim teaches wherein said
a switching circuit including a demultiplexer (claim 1 teaches sampling switching circuit comprising k (DEMUX) switches connected to one of the plurality of output channels of the data driving circuit);
wherein the demultiplexer is configured to electrically connect the driver circuit to the signal line or electrically connect the sensor circuit to the signal line (claim1 teaches that the DEMUX is electrically connected data driving circuit, see “sampling switching circuit comprising k (DEMUX) switches connected to one of the plurality of output channels of the data driving circuit”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Tamura as modified by Lee’s apparatus with the teaching of Kim shown above, so time-divide the data voltage by performing a switching operation of the DEMUX switches (see claim 1).

As of claim 7, Lee teaches 
Wherein said further comprising a driver circuit (400, 500, 700 Fig.1).

Tamura as modified by Lee fails to teach wherein said
a switching circuit including a demultiplexer,
wherein the demultiplexer is configured to electrically connect the driver circuit to the signal line or electrically connect the sensor circuit to the signal line.

However, Kim teaches wherein said
a switching circuit including a demultiplexer (claim 1 teaches sampling switching circuit comprising k (DEMUX) switches connected to one of the plurality of output channels of the data driving circuit);
wherein the demultiplexer is configured to electrically connect the driver circuit to the signal line or electrically connect the sensor circuit to the signal line (claim1 teaches that the DEMUX is electrically connected data driving circuit, see “sampling switching circuit comprising k (DEMUX) switches connected to one of the plurality of output channels of the data driving circuit”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Tamura as modified by Lee’s apparatus with the teaching of Kim shown above, so time-divide the data voltage by performing a switching operation of the DEMUX switches (see claim 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628